DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.	
This application is a CON of 16/820,190 filed 03/16/2020 (PAT 11234938), which is CON of 15/039,633 filed 05/26/2016 (PAT 10624855), which is a 371 of PCT/EP2014/075640 filed 11/26/2014. This application also claim foreign benefit of EUROPEAN PATENT OFFICE (EPO) 14156793.3 filed 02/26/2014 and EUROPEAN PATENT OFFICE (EPO) 13194632.9 filed 11/17/2013.
Claims 27-42 of the instant application are afforded the effective filing date of 11/27/2013.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2021 has been considered by the examiner and initialed copies of the IDS are included with the mailing of this office action.




Status of the Claims
This action is in response to preliminary papers filed 12/16/2021 in which claims 1-26 were canceled; and claims 27-42 were newly added. All the amendments have been thoroughly reviewed and entered.
Claims 27-42 are pending in this instant application, and examined herein on the merits for patentability.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 27-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No.10624855. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the Patent ‘855 significantly overlap with the subject matter of the instant claims i.e., a pharmaceutical composition in the form of a chewable tablet for oral administration comprising sucroferric oxyhydroxide particles, wherein substantially overlapping % by volume of the sucroferric oxyhydroxide particles have a particle size within the range of 4 µm to 200 µm and having substantially overlapping d50 particle size distribution; and wherein the weight of the chewable tablet is between 2000 mg and 3000 mg, the hardness of the chewable tablet being substantially overlapping, and the chewable tablet having substantially overlapping disintegration time.
Consequently, the ordinary artisan would have recognized the obvious variation of the instant claimed subject matter over U.S. Patent No. 10624855.

Claims 27-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No.11234937. 
Although the claims at issue are not identical, they are not patentably distinct from each other because while the claims in the Patent ‘937 being a method of producing a pharmaceutical composition and the claims in the instant application being a pharmaceutical composition, the claims in the Patent ‘937 significantly overlap with the subject matter of the instant claims, i.e., a pharmaceutical composition in the form of a chewable tablet for oral administration comprising sucroferric oxyhydroxide particles, wherein at least 80% by volume of the sucroferric oxyhydroxide particles have a particle size within the range of 4 µm to 200 µm and having substantially overlapping d50 particle size distribution; and wherein the weight of the chewable tablet is between 2000 mg and 3000 mg, the hardness of the chewable tablet is between 100 N to 200 N as measured according to the European Pharmacopoeia 01/2008:20908, and the chewable tablet has a disintegration time of between 5 minutes and 18 minutes as measured by the European Pharmacopoeia 04/2011:20901.
Consequently, the ordinary artisan would have recognized the obvious variation of the instant claimed subject matter over U.S. Patent No. 11234937.

Claims 27-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No.11234938. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the Patent ‘938 significantly overlap with the subject matter of the instant claims i.e., a pharmaceutical composition in the form of a chewable tablet for oral administration comprising sucroferric oxyhydroxide particles, wherein at least 80% by volume of the sucroferric oxyhydroxide particles have a particle size within the range of 4 µm to 200 µm and having substantially overlapping d50 particle size distribution; and wherein the weight of the chewable tablet is between 2000 mg and 3000 mg, the hardness of the chewable tablet is between 100 N to 200 N as measured according to the European Pharmacopoeia 01/2008:20908, and the chewable tablet has a disintegration time of between 5 minutes and 18 minutes as measured by the European Pharmacopoeia 04/2011:20901.
Consequently, the ordinary artisan would have recognized the obvious variation of the instant claimed subject matter over U.S. Patent No. 11234938.

Claims 27-42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27-42 of copending Application No. 17644599. 
Although the claims at issue are not identical, they are not patentably distinct from each other because while the claims in the copending application ‘599 being a method of producing a pharmaceutical composition and the claims in the instant application being a pharmaceutical composition, the claims in the copending application ‘599 significantly overlap with the subject matter of the instant claims i.e., a pharmaceutical composition in the form of a chewable tablet for oral administration comprising sucroferric oxyhydroxide particles, wherein at least 80% by volume of the sucroferric oxyhydroxide particles have a particle size within the range of 4 µm to 200 µm and the d50 particle size distribution by volume of the sucroferric oxyhydroxide particles is in the range of 30 µm to 80 µm; and wherein the weight of the chewable tablet is between 2000 mg and 3000 mg, the chewable tablet has a disintegration time of between 5 minutes and 18 minutes as measured by the European Pharmacopoeia 04/2011:20901 and the hardness of the chewable tablet is between 100N to 200 N as measured according to European Pharmacopoeia 01/2008:20908.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  while the prior art of Applewhite (US 2012/0201864 A1; cited in IDS filed 12/16/2021) provided the guidance for optimizing the flowable powder of stabilized iron oxyhydroxide such as those of Ambuhl (US 2008/0145410 A1; cited in IDS 12/16/2021) to have a D50 particle size distribution of less 100 µm (Applewhite: [0198], [0199], [0203], [0206], [0235], [0331], [0353] and [0362]; Table 9), and Weibel (US 2010/0247609; cited in IDS 12/16/2021) provided the guidance for optimizing the hardness and disintegration time of a compressed tablet containing stabilized iron oxyhydroxide of Ambuhl, to a hardness in the range of 25 to 400 N and a disintegration time of 35 seconds (Weibel: [0017], [0018], [0027]-[0038], [0063]-[0064], [0073], and [0080]; Examples 1 and 2, and Tables 1 and 2), Weibel only suggested that when a flowable powder is compressed into chewable tablet, the hardness of the tablet obtained is 50 to 100 N and the disintegration time of the tablet is 35 seconds (Weibel: [0080] and Example 1, Table 1), which are much lower than the claimed hardness between 100 N to 200 N and a disintegration time between 5 minutes and 18 minutes.
Thus, claims 27-42 would be allowable if they overcome the nonstatutory double patenting rejections, set forth in this Office action.





Conclusion
	Claims 27-42 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/Primary Examiner, Art Unit 1613